                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    SHAFIQUE AHMED, et al.,                              Case No. 2:19-CV-1925 JCM (DJA)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     RICHLAND HOLDINGS, INC.,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of Ahmed et al v. Richland Holdings, Inc., case
               14     number 2:19-cv-01925-JCM-DJA.
               15            On February 5, 2020, petitioner O. Randolph Bragg filed a petition for permission to
               16     practice pro hac vice. (ECF No. 20). But Bragg did not provide any certificates of good
               17     standing from the states in which he has been admitted to practice law. See id.
               18            Local Rule IA 11-2(b)(3) provides that petitions for permission to practice pro hac vice
               19     must include “an attached certification that the applicant’s membership is in good standing from
               20     the state bar or from the clerk of the supreme court or highest admitting court of every state,
               21     territory, or insular possession of the United States in which the applicant has been admitted to
               22     practice law.” LR IA 11-2(b)(3).
               23            The court entered a minute order deferring consideration of the petition and instructing
               24     Bragg to comply LR IA 11-2(b)(3) by providing a current certificate of good standing from each
               25     state in which he has been admitted to practice law. (ECF No. 21).
               26            To date, no amended or corrected petition has been filed. Bragg has not otherwise
               27     provided the court with certificates of good standing. Therefore, the court will deny Bragg’s
               28

James C. Mahan
U.S. District Judge
                1     verified petition (ECF No. 20). See LR IA 11-2(h) (“The court may grant or deny a petition to
                2     practice under this rule.”).
                3             Bragg shall file, within ten (10) days of the entry of this order, a verified petition that
                4     fully complies with the applicable local rules. Failure to timely comply will result in “the
                5     striking of any and all documents previously filed by the attorney.” LR IA 11-2(j).
                6             Accordingly,
                7             IT IS SO ORDERED.
                8             DATED February 20, 2020.
                9                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
